McDonald, Presiding Judge
(concurring) .
I concur with the majority in the reversal of this case. However, I feel that appellant’s temporary possession of the money was sufficient to show the appropriation of it to his own use. I think that the appropriation was complete when the $84.00 changed hands, and the appellant stuck the money in his shirt pocket.
The majority opinion correctly points out “that appellant did not obtain possession of the $84.00 by any false pretext or representation relied upon by Perricone.” This, I think, is the crux of the case, and the sole reason upon which I join in the reversal of this cause. In McCain v. State, 143 Tex.Cr.R. 521, 158 S.W.2d 796, Presiding Judge Hawkins said:
“The State could not rely upon the false pretext used by appellant that he was a United States Marshal in pursuit of a murderer because Mrs. Lee did not believe such to be true, and therefore, was not induced by such false pretexts to deliver the horse to appellant.”
Mr. Perricone did not believe appellant, and he was not induced by such false pretext to deliver the money to him.
For the reason given, I concur in the reversal of this judgment.